Per curiam.

This is a mercantile case, to which the strict rules of evidence do not apply. But independent of this circumstance, the exception goes merely -to the credit of the witnesses. Though they may be concerned in the question now to be tried, yet they cannot be affected by the event of this suit. The verdict here can neither be given in evidence for or against them in a future cause, and therefore their depositions must go to the jury, to be weighed by them in point of credibility, under all the circumstances. [Vid 4 Burr. 2255. 3 Term Rep. 32, 34, 36, 309, 310.]
The jury found a- verdict for the plaintiff on clear evidence, *95for 934 dollars 66 cents, which was entered in the second action, and the first discontinued, and in the third suit a verdict was given for the defendant.